DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 08/17/2022. Claims 1 and 3-9 are pending in the case. Claim 2 has been cancelled. Claims 1, 8, and 9 are independent claims.

Response to Arguments
Applicant's amendments to claims 1 and 3-9, cancellation of claim 2, and arguments regarding the objections to claims 1 and 3-9 are persuasive. Accordingly, these objections are hereby withdrawn.
Applicant's arguments regarding 35 U.S.C. § 101 rejections of claims 1 and 3-9 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Eihiro Saishu (Jap. Pat. App. Pub. No. 2019101902 A, hereinafter Eihiro Saishu) in view of Koji Maruhashi (Maruhashi, Koji. "Deep Tensor: Eliciting New Insights from Graph Data that Express Relationships between People and Things." Fujitsu Sci. Tech. J 53, no. 5 (2017): 26-31, hereinafter Koji Maruhashi) and Jen-Tzung Chien et al. (Chien, Jen-Tzung, and Yi-Ting Bao. "Tensor-factorized neural networks." IEEE transactions on neural networks and learning systems 29, no. 5 (2017): 1998-2011.).

As to independent claim 1, Eihiro Saishu teaches:
A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process comprising (Abstract and paragraph 1, "a data processing program"):
inputting input data generated from a plurality of logs, the input data including one or more records that have a plurality of items (Figure 1, acquiring unit 12, input unit 13. Abstract, "acquiring unit 12 for acquiring data having a plurality of records each including a plurality of fields corresponding to a plurality of items, an input unit 13 for receiving an input representing selection of an item among the plurality of items." Paragraph 38, "the data to be processed by the data processing apparatus 10 may be CSV data composed of a plurality of records including a plurality of fields, or tabular data in which cells are arranged in rows and columns." The CSV data reads on the claimed logs);
specifying a complement target record including one of missing values in the plurality of items from the plurality of records in the input data (Paragraph 14, "[b]y complementing the values, learning processing and verification processing can be appropriately performed without deleting records including missing values." Paragraph 80, "when the option 'complement of missing value' is selected, the complementing menu 82 is displayed, and the field including the missing value can be complemented with the value displayed in the complementing menu 82");
specifying a set value that is set for the item corresponding to a missing value in the plurality of records (Paragraph 80, "the field including the missing value can be complemented with the value displayed in the complementing menu 82. In the complement menu 82, the options 'mode', 'median', 'average', 'maximum', 'minimum', 'longitudinal', and 'arbitrary' are displayed. When the option 'Mode' is selected, interpolation is performed with the value most contained in the column");
generating the complement target record having the same number as the number of types of the set value in accordance with replication of the complement target record, and generating conversion data from the input data by setting a type of the set value to the missing value of the generated complement target record (Paragraph 16, "an empty field can be complemented by an appropriate statistical value according to the data type, and data is not deviated from unintended data content between the learning data and the verification data"); and
by inputting the conversion data to a learning model, performing training… the learning model outputting a distinguished result… (Figure 10, step s40. Paragraph 95, "the data processing device 10 performs machine learning processing based on the edited data." Paragraph 61, "the result of the learned model outputting the remaining data is It may be used as comparison data to show how it conforms to reality").
Eihiro Saishu does not appear to expressly teach performing training of neural networks… by inputting a core tensor obtained by performing the tensor decomposition on input tensor data.
Koji Maruhashi teaches performing training of neural networks… by inputting a core tensor obtained by performing the tensor decomposition on input tensor data (Figure 1, table data including a plurality of records having a plurality of data items by means of a tensor. Figures 6-7, a method in which the tensor is decomposed into a core tensor and an elementary matrix, and a neural network is trained using a core tensor to generate a prediction model)().
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning mechanism of Eihiro Saishu to include the tensor representation techniques of Koji Maruhashi for leveraging a deep neural network to enable automatic feature extraction (see Koji Maruhashi at abstract).
Eihiro Saishu as modified by Koji Maruhashi does not appear to expressly teach updating of parameters of tensor decomposition.
Jen-Tzung Chien teaches updating of parameters of tensor decomposition (Page 2003, right column, "updating the parameter tensor." Page 1999, right column, "[a]ccording to Tucker decomposition, the observed tensor X is decomposed into a core tensor A ∈ RJ1×J2×···×JN accompanied with N factor matrices." Page 2004, right column, algorithm 1, updating step).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning mechanism  of Eihiro Saishu to include the tensor-factorized neural network techniques of Jen-Tzung Chien for multiway feature extraction and classification under a unified discriminative objective (see Jen-Tzung Chien at abstract).

As to dependent claim 2, Eihiro Saishu further teaches the generating includes generating the conversion data complemented by using, as the candidate values, in the item in which the value of the target record has been lost, values having a plurality of types included in records, in each of which a value of the same item is not lost, and by copying one of the values from among the candidate values (Paragraph 80, "When the option 'Before and after' is selected, in the column containing the missing value, the value of the field contained in the record before and after the record containing the missing value is completed").

As to dependent claim 3, Eihiro Saishu further teaches the generating includes generating the conversion data by arranging the plurality of records including the target record in time order, by replicating the target records by the number of target records that are insufficient for the number of the candidate values, and by copying each of the candidate values to the associated target records (Paragraph 80, "When the option 'Before and after' is selected, in the column containing the missing value, the value of the field contained in the record before and after the record containing the missing value is completed").

As to dependent claim 4, Eihiro Saishu further teaches the generating includes generating the conversion data by sequentially copying each of the candidate values to the associated complement target records, in the order in which, from among the items in each of which the value of the target record is not lost, the number of items in each of which the value is matched with the item associated with the record that has the candidate value (Paragraph 80, "When the option 'Before and after' is selected, in the column containing the missing value, the value of the field contained in the record before and after the record containing the missing value is completed").

As to dependent claim 5, Eihiro Saishu further teaches the generating includes generating the conversion data by sequentially copying each of the candidate values to the associated target records in the order of the most recent time (Paragraph 80, "When the option 'Before and after' is selected, in the column containing the missing value, the value of the field contained in the record before and after the record containing the missing value is completed").

As to dependent claim 7, Eihiro Saishu further teaches the generating includes generating the conversion data by using, as the candidate values, in the item in which the value of the target record has been lost, set values that have a plurality of types and that are previously set and by copying one of the values from among the candidate values (Paragraph 80, "the options 'mode', 'median', 'average', 'maximum', 'minimum', 'longitudinal', and 'arbitrary' are displayed. When the option 'Mode' is selected, interpolation is performed with the value most contained in the column").

As to independent claim 8, Eihiro Saishu teaches:
A learning method comprising (Abstract, data processing method for machine learning):
inputting input data generated from a plurality of logs, the input data including one or more records that have a plurality of items, using a processor (Figure 1, acquiring unit 12, input unit 13. Abstract, "acquiring unit 12 for acquiring data having a plurality of records each including a plurality of fields corresponding to a plurality of items, an input unit 13 for receiving an input representing selection of an item among the plurality of items." Paragraph 38, "the data to be processed by the data processing apparatus 10 may be CSV data composed of a plurality of records including a plurality of fields, or tabular data in which cells are arranged in rows and columns." The CSV data reads on the claimed logs);
specifying a complement target record including one of missing values in the plurality of items from the plurality of records in the input data (Paragraph 14, "[b]y complementing the values, learning processing and verification processing can be appropriately performed without deleting records including missing values." Paragraph 80, "when the option 'complement of missing value' is selected, the complementing menu 82 is displayed, and the field including the missing value can be complemented with the value displayed in the complementing menu 82");
specifying a set value that is set for the item corresponding to a missing value in the plurality of records (Paragraph 80, "the field including the missing value can be complemented with the value displayed in the complementing menu 82. In the complement menu 82, the options 'mode', 'median', 'average', 'maximum', 'minimum', 'longitudinal', and 'arbitrary' are displayed. When the option 'Mode' is selected, interpolation is performed with the value most contained in the column");
generating the complement target record having the same number as the number of types of the set value in accordance with replication of the complement target record, and generating conversion data from the input data by setting a type of the set value to the missing value of the generated complement target record (Paragraph 16, "an empty field can be complemented by an appropriate statistical value according to the data type, and data is not deviated from unintended data content between the learning data and the verification data"); and
by inputting the conversion data to a learning model, performing training… the learning model outputting a distinguished result… (Figure 10, step s40. Paragraph 95, "the data processing device 10 performs machine learning processing based on the edited data." Paragraph 61, "the result of the learned model outputting the remaining data is It may be used as comparison data to show how it conforms to reality").
Eihiro Saishu does not appear to expressly teach performing training of neural networks… by inputting a core tensor obtained by performing the tensor decomposition on input tensor data.
Koji Maruhashi teaches performing training of neural networks… by inputting a core tensor obtained by performing the tensor decomposition on input tensor data (Figure 1, table data including a plurality of records having a plurality of data items by means of a tensor. Figures 6-7, a method in which the tensor is decomposed into a core tensor and an elementary matrix, and a neural network is trained using a core tensor to generate a prediction model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning mechanism of Eihiro Saishu to include the tensor representation techniques of Koji Maruhashi for leveraging a deep neural network to enable automatic feature extraction (see Koji Maruhashi at abstract).
Eihiro Saishu as modified by Koji Maruhashi does not appear to expressly teach updating of parameters of tensor decomposition.
Jen-Tzung Chien teaches updating of parameters of tensor decomposition (Page 2003, right column, "updating the parameter tensor." Page 1999, right column, "[a]ccording to Tucker decomposition, the observed tensor X is decomposed into a core tensor A ∈ RJ1×J2×···×JN accompanied with N factor matrices." Page 2004, right column, algorithm 1, updating step).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning mechanism  of Eihiro Saishu to include the tensor-factorized neural network techniques of Jen-Tzung Chien for multiway feature extraction and classification under a unified discriminative objective (see Jen-Tzung Chien at abstract).

As to independent claim 9, Eihiro Saishu teaches:
A learning device comprising:
a memory; and
a processor coupled to the memory, wherein the processor executes a process comprising (Abstract, device for machine learning. Abstract and paragraph 1, "a data processing program"):
inputting input data generated from a plurality of logs, the input data including one or more records that have a plurality of items (Figure 1, acquiring unit 12, input unit 13. Abstract, "acquiring unit 12 for acquiring data having a plurality of records each including a plurality of fields corresponding to a plurality of items, an input unit 13 for receiving an input representing selection of an item among the plurality of items." Paragraph 38, "the data to be processed by the data processing apparatus 10 may be CSV data composed of a plurality of records including a plurality of fields, or tabular data in which cells are arranged in rows and columns." The CSV data reads on the claimed logs);
specifying a complement target record including one of missing values in the plurality of items from the plurality of records in the input data (Paragraph 14, "[b]y complementing the values, learning processing and verification processing can be appropriately performed without deleting records including missing values." Paragraph 80, "when the option 'complement of missing value' is selected, the complementing menu 82 is displayed, and the field including the missing value can be complemented with the value displayed in the complementing menu 82");
specifying a set value that is set for the item corresponding to a missing value in the plurality of records (Paragraph 80, "the field including the missing value can be complemented with the value displayed in the complementing menu 82. In the complement menu 82, the options 'mode', 'median', 'average', 'maximum', 'minimum', 'longitudinal', and 'arbitrary' are displayed. When the option 'Mode' is selected, interpolation is performed with the value most contained in the column");
generating the complement target record having the same number as the number of types of the set value in accordance with replication of the complement target record, and generating conversion data from the input data by setting a type of the set value to the missing value of the generated complement target record (Paragraph 16, "an empty field can be complemented by an appropriate statistical value according to the data type, and data is not deviated from unintended data content between the learning data and the verification data"); and
by inputting the conversion data to a learning model, performing training… the learning model outputting a distinguished result… (Figure 10, step s40. Paragraph 95, "the data processing device 10 performs machine learning processing based on the edited data." Paragraph 61, "the result of the learned model outputting the remaining data is It may be used as comparison data to show how it conforms to reality").
Eihiro Saishu does not appear to expressly teach performing training of neural networks… by inputting a core tensor obtained by performing the tensor decomposition on input tensor data.
Koji Maruhashi teaches performing training of neural networks… by inputting a core tensor obtained by performing the tensor decomposition on input tensor data (Figure 1, table data including a plurality of records having a plurality of data items by means of a tensor. Figures 6-7, a method in which the tensor is decomposed into a core tensor and an elementary matrix, and a neural network is trained using a core tensor to generate a prediction model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning mechanism of Eihiro Saishu to include the tensor representation techniques of Koji Maruhashi for leveraging a deep neural network to enable automatic feature extraction (see Koji Maruhashi at abstract).
Eihiro Saishu as modified by Koji Maruhashi does not appear to expressly teach updating of parameters of tensor decomposition.
Jen-Tzung Chien teaches updating of parameters of tensor decomposition (Page 2003, right column, "updating the parameter tensor." Page 1999, right column, "[a]ccording to Tucker decomposition, the observed tensor X is decomposed into a core tensor A ∈ RJ1×J2×···×JN accompanied with N factor matrices." Page 2004, right column, algorithm 1, updating step).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning mechanism  of Eihiro Saishu to include the tensor-factorized neural network techniques of Jen-Tzung Chien for multiway feature extraction and classification under a unified discriminative objective (see Jen-Tzung Chien at abstract).

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Eihiro Saishu view of Koji Maruhashi, Jen-Tzung Chien, and Maughan et al. (U.S. Pat. App. Pub. No. 2017/0372232, hereinafter Maughan).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Eihiro Saishu as modified by Koji Maruhashi and Jen-Tzung Chien does not appear to expressly teach the learning process includes generating, from among the generated pieces of the conversion data, a first learned model that has learned the conversion data obtained by replicating the complement target records by the number of n lines and complementing the candidate values and a second learned model that has learned the conversion data obtained by replicating the complement target records by the number of n+1 lines and complementing the candidate values, comparing, by using evaluation purpose data that is based on the generated conversion data, classification accuracy of the first learned model with classification accuracy of the second learned model, and outputting the first learned model and n+1 pieces of complement values that have been complemented into the target record in a case where the n is increased until the compared pieces of classification accuracy become equal.
Maughan teaches the learning process includes generating, from among the generated pieces of the conversion data, a first learned model that has learned the conversion data obtained by replicating the complement target records by the number of n lines and complementing the candidate values and a second learned model that has learned the conversion data obtained by replicating the complement target records by the number of n+1 lines and complementing the candidate values (Paragraph 105, "retrain machine learning excluding one or more feature and retrain machine learning replacing drifted, changed, and/or missing values with expected values"), comparing, by using evaluation purpose data that is based on the generated conversion data, classification accuracy of the first learned model with classification accuracy of the second learned model (Paragraph 105, "comparing and/or evaluating predictions or other results from both and selecting the most accurate retrained machine learning for use"), and outputting the first learned model and n+1 pieces of complement values that have been complemented into the target record in a case where the n is increased until the compared pieces of classification accuracy become equal (Paragraph 105, "selecting the most accurate retrained machine learning for use." Paragraph 102, "may just exclude the drifted, changed, and/or missing values; may estimate and/or impute different values for drifted, changed, and/or missing values").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning mechanism of Eihiro Saishu to include the data compensation techniques of Maughan to benefit from evaluations of the datasets they have prepared for modeling (see Maughan at paragraph 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123